Citation Nr: 1207429	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to an annual clothing allowance.


(The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) will be addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from March 1988 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Charleston, South Carolina. 

In February 2010, the Veteran requested a hearing before the Board, to be transmitted by videoconferencing, with the Veteran seated at the RO and the Veterans Law Judge seated at the central office in Washington, DC (videoconference hearing).  The Veteran did not appear at the videoconference hearing that was scheduled for February 1, 2011.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that further procedural development is required before the issue on appeal is ripe for adjudication upon the merits.  The Veteran essentially contends that he has to wear a prosthetic device which causes tears in his clothing due to a service-connected knee disability.  Therefore, the Veteran believes that he is entitled to an annual clothing allowance as specified in 38 U.S.C.A. § 1162 (West 2002 & Supp. 2011).  

In February 2010, subsequent to the issuance of the November 2009 Statement of the Case (SOC), but prior to the February 2010 certification of the appeal to the Board, the Veteran submitted additional evidence to the Agency of Original Jurisdiction (AOJ), in the form of pictures of himself wearing a knee brace.  This evidence was not duplicative of other evidence already of record at the time of its submission and was relevant to the Veteran's claim.  After receiving the Veteran's evidence in February 2010, the AOJ did not subsequently issue a Supplemental Statement of the Case (SSOC).  

Moreover, with the February 2010 VA Form-8, specifically a certification of the appeal to the Board, the AOJ attached new evidence in the form of a statement from the chief of the Charleston VAMC's prosthetics service regarding the nature of the Veteran's knee brace and a diagram of the brace.  This evidence was not duplicative of other evidence already of record at the time of its incorporation into the claims file and was relevant to the Veteran's claim.  In addition, it was incorporated into the claims file prior to the transfer of the appellant record to the Board.  After the incorporation of this evidence into the record in February 2010, the AOJ did not issue a SSOC.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a SSOC, it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2011).  Further, when evidence is incorporated into the claims file prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2011).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement. 
38 C.F.R. § 20.1304(c) (2011).


For these reasons, the issue on appeal must be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a SSOC.  Accordingly, the issue of an annual clothing allowance is REMANDED for the following action:

The AMC/AOJ should undertake a review of all evidence added to the claims file since the November 2009 SOC that pertain to the issue of an annual clothing allowance, including the pictures submitted by the Veteran in February 2010 and the evidence included with the February 2010 VA Form-8 certifying this claim to the Board.  After undertaking any additional development which may be necessary, the AMC/AOJ should readjudicate the claim to determine if entitlement to the benefits sought is warranted.  If the benefit sought remains denied, the Veteran and his representative should be furnished a SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


